DETAILED ACTION
This action is a response to communication filed September 6th, 2021.
Claims 1-17 are pending in this application.  
This application claims priority to Taiwanese application no. TW1082045666, filed on April 15th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "long-range wireless signal" in claims 1-17 is a relative term which renders the claim indefinite.  The term "long-range wireless signal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al (U.S. Patent Application Publication no. 2019/0149365, hereinafter Chatterjee).

With respect to claim 1, Chatterjee discloses a programmable long-range wireless signal remote control device, comprising: 
a signal transceiver unit, the signal transceiver unit receiving a wireless signal (paragraph [0022], lines 4-8, wireless connection); 
a processor, the processor being connected to the signal transceiver unit, the processor being configured to cause a wireless signal packet data protocol entity to receive the wireless signal (paragraph [0024], radio network controller); and 
a programmable entity, the programmable entity being connected on the processor, the programmable entity being internally written with an execution program (paragraph [0122], lines 1-10, universal programmable serial interface), the programmable entity generating at least one control signal (paragraph [0123], lines 1-7, interrupt controller), and controlling a number of sequences and time of transmitting the control signal externally by the wireless signal packet data protocol entity according to the execution program (paragraph [0123], lines 1-7, timer-counters including interval and watchdog timers); and 
packet scheduling). 

With respect to claim 2, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 1, wherein the wireless signal packet data protocol entity further performs a verification procedure on the wireless signal (paragraph [0118], checking and verification), and when the wireless signal packet data protocol entity completes the verification procedure, the wireless signal packet data protocol entity drives the programmable entity to act again (paragraph [0118], notification procedure). 

With respect to claims 3 and 10, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claims 1 and 9, wherein the execution program comprises: 
zeroing a timer and a sequence step by the programmable entity (paragraph [0107], lines 14-21, expiration of the periodic update); 
reading a time of a sequence step carried in a memory component by the programmable entity for loading into the sequence step (paragraph [0123], lines 1-12, interval and watchdog timer); 
initiating the timer by the programmable entity to begin calculating the time (paragraph [0097], time zone functions); 
when the time of the timer is calculated to the time carried in the sequence step, the programmable entity generates a control signal corresponding to a control signal carried in the sequence step, and controls the wireless signal packet data protocol entity to transmit the control signal externally (paragraph [0097], enable user and bearer information exchange); and 

reading the time of a next sequence step carried in the memory component by the programmable entity for loading into the sequence step, when the time of the timer is calculated to the time of the next sequence step, the programmable entity generates another control signal corresponding to the control signal carried in the next sequence step (paragraph [0107], lines 14-21, update procedures triggered by expiration of the periodic update timer), and controls the wireless signal packet data protocol entity to transmit another control signal externally (paragraph [0107], lines 14-21, notify the network); or 
ending the execution program by the programmable entity (paragraph [0109], lines 1-3, release a signaling connection). 

With respect to claim 4, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 1, comprising a display unit, and the display unit being connected to the processor (paragraph [0122]). 

With respect to claim 5, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 1, comprising a power supply body and an electrical quantity monitoring unit (paragraph [0155]), the power supply body providing electric energy to the programmable long-range wireless signal remote control device (paragraph [0156]), the electrical quantity monitoring unit being connected to the power supply body and the processor (paragraph [0155]), the electrical quantity monitoring unit monitoring the remaining electrical quantity of the power supply body (paragraph [0156]), and generating an electrical quantity monitoring signal, and the 

With respect to claim 6, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 1, comprising a temperature monitoring unit, the temperature monitoring unit monitoring the temperature of the processor (paragraph [0147], temperature sensor), and comparing the temperature of the processor to a preset temperature value provided in the temperature monitoring unit (paragraph [0147], detect events or changed in its environment). 

With respect to claim 7, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 1, comprising a memory unit, the memory unit being connected to the processor, the memory unit storing the wireless signal, and the memory unit being an electrically erasable programmable read only memory (EEPROM) (paragraph [0123]). 

With respect to claim 8, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 1, wherein on the wireless signal packet data protocol entity is provided with at least one output interface (paragraph [0026], lines 1-3, air interface protocol), and the output interface is used for transmitting the control signal externally (paragraph [0026], lines 3-8, dowlink dynamic radio resource management). 

With respect to claim 9, Chatterjee discloses a programmable long-range wireless signal remote control device, comprising: 
a signal transceiver unit, the signal transceiver unit receiving a wireless signal (paragraph [0022], lines 4-8, wireless connection); 
radio network controller), and the wireless signal packet data protocol entity performing a verification procedure on the wireless signal (paragraph [0118], checking and verification), so that when the wireless signal packet data protocol entity completes the verification procedure, the wireless signal packet data protocol entity transmits the wireless signal externally (paragraph [0107], lines 14-21, notify the network); 
a control transmission interface, the control transmission interface receiving the wireless signal from the wireless signal packet data protocol entity (paragraph [0123], lines 1-7, interrupt controller), and then transmitting the wireless signal to a processing component of the controlled device (paragraph [0122], lines 1-10, universal programmable serial interface); 
a sequence data control interface, the sequence data control interface receiving the wireless signal from the wireless signal packet data protocol entity (paragraph [0123], lines 1-7, timer-counters including interval and watchdog timers), and then transmitting the data signal in the wireless signal externally (paragraph [0107], lines 14-21, notify the network); and 
a programmable entity, the programmable entity being connected on the processor, the programmable entity being internally written with an execution program (paragraph [0122], lines 1-10, universal programmable serial interface), so that when the wireless signal packet data protocol entity completes the verification procedure, the programmable entity controlling a number of sequences and the time of transmitting the wireless signal externally by the wireless signal packet data protocol entity according to the execution program (paragraph [0123], lines 1-7, timer-counters including interval and watchdog timers). 

With respect to claim 11, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 9, wherein the verification procedure comprises: 
the wireless signal packet data protocol entity verifying whether the wireless signal is a one-way wireless signal or a two-way wireless signal (paragraph [0103], uplink traffic verification); and 
the wireless signal packet data protocol entity verifying whether the wireless signal is an encrypted wireless signal or an unencrypted wireless signal (paragraph [0022], lines 15-21, authenticate and encrypt). 

With respect to claim 12, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 11, wherein the verification procedure further comprises: the wireless signal packet data protocol entity verifying whether the wireless signal is an erroneous wireless signal (paragraph [0080], error detection), and if the wireless signal packet data protocol entity determines that the wireless signal is an erroneous wireless signal, the wireless signal packet data protocol entity ignores the wireless signal (paragraph [0090], error handling functionality). 

With respect to claim 13, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 11, wherein, when the wireless signal packet data protocol entity verifies that the wireless signal is a two-way wireless signal (paragraph [0026], uplink and downlink dynamic radio), the processor generates a feedback signal and transmits the feedback signal to the signal transceiver unit, and the signal transceiver unit transmits the feedback signal to a wireless device (paragraph [0027], sidelink). 

With respect to claim 14, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 13, comprising a de-encoding unit, and the de-encoding unit being located on the processor (paragraph [0033], lines 1-4), when the wireless signal packet data protocol entity verifies that the wireless signal is the encrypted wireless signal (paragraph [0022], lines 15-21, authenticate and encrypt), the de-encoding unit performs a decoding procedure on the wireless signal (paragraph [0033], lines 1-4), or when the processor generates the feedback signal, the de-encoding unit performs an encoding procedure on the feedback signal (paragraph [0048]). 

With respect to claim 15, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 9, wherein the control transmission interface comprises a relay (paragraph [0106], lines 14-20, relay uplink and downlink), a transistor, or a pulse width modulation controller. 

With respect to claim 16, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 9, wherein the control signal is a pulse width modulation signal or an electric current signal (paragraph [0148], lines 4-8). 

With respect to claim 17, Chatterjee discloses the programmable long-range wireless signal remote control device as claimed in claim 9, wherein the sequence data control interface comprises a serial peripheral interface (SPI) (paragraph [0123]), an inter-integrated circuit (I2C) (paragraph [0123]), or a universal asynchronous receiver/transmitter (UART) (Table 42). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saberi		Pat. Pub.	2011/0066297
Link		Patent no.	8,781,442
Sadwick	Pat. Pub.	2015/0204561
Garsd		Pat. Pub.	2018/0003572
Alderman	Pat. Pub.	2018/0126950
Starsinic	Pat. Pub.	2018/0227221
Ulen		Pat. Pub.	2020/0104117
Li		Pat. Pub.	2020/0183000
Davis		Pat. Pub.	2020/0250940
Clampitt	Pat. Pub.	2020/0319925
Mehta		Pat. Pub.	2020/0323030
Ulen		Pat. Pub.	2021/0109743

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/22/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457